Citation Nr: 1548353	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  In September 2014, having found that a claim of entitlement to TDIU was reasonably raised by the record, the Board remanded the appeal so that a VA examination to assess the Veteran's employability could be scheduled.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board requested that the examination be performed by a vocational specialist, but a review of the post-remand record shows that there was some difficulty encountered by the Seattle RO in completing the action as requested by the Board.  While a Decision Review Officer memorandum dated in June 2015 suggested that VA examinations be performed that assess the impact on employability of each of the Veteran's service-connected disabilities, no further efforts to schedule such examinations or obtain any such opinions is of record.  Therefore, the Board must determine that there has not been substantial compliance with the orders in the September 2014 and again remands the appeal so that an appropriate examination and opinion may be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate examination(s) to address the functional impact of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  In addressing the functional impact, the examiner(s) should not consider the Veteran's age or the functional impairment caused by any nonservice-connected disabilities.

2. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




